               Case 1:16-cv-08533-PAE Document 103-6 Filed 05/15/20 Page 1 of 2


 Gmail -Separation Agreement                                           hops;//mail.gaogle.coma/n~ai]/u/0/?uz=23cik=f14218da06&view=pt&q.




                                                                                       k benz <kristin.benzinger@gmail.com>



         Separafi on ,Agreement
                           _.
         3 messages         _

         FENNER.S.i..rxon <SFENNER@lukoil-u,5.com>,                                      Fri, Feb 6, 205 at-9;07 AM
         'to:."kxlstin:kenzi.n~er@gmail.cQm" <Rr'istin,benzingera~gmaii:corm>
         Cc: OHR Clara <~QHR@lukoil us.com>; DIEHL J~nn~fer <JDIENL;@lukoii-us:com>, AKih1SHINA Irma
         ~IAKPNSHiNA@litasco:ch> .


           Dear Kristin.

           W~ hops you have.been _giuing.serious cansid.eration .to the.atf'ached:Settleme:nt Agreement we.presented to
           you on Tuesday: /~s discussed.;)have n.p :ability to consider your proposed overtirrie payout without any
           evidentiary record firom you Eo support your figure: 1Ne.may be willing to increase our prgposai.if you provide
           us with a wri#ten methodology.

           We:dope :to, hear back:frgrri you.so.on, but our offer of the SettlementAgreement tyith the possibility of a
           funkier rtegofiatee!'Special ,Severance- Pay:ment is w~tfidrawn :if we do:not hear-back from. you by the Close of
           business gn.Tu..esday (2/1:OI~.S).

           Best Regards

           Strt~c~€t
                     5




          ~rcrn~:.;F~NNERSimori
          s~e~~; T~:psdu~, FP~r~:ary~E~3, '?Q15 :10 55:PM
          'fo.s knsbn :benzinger~grnail corn; B~NZrNGCR Kristin
          Cc OMR Ciara, AICINSNINA Ir~iia; DIEhL Jennifer
          ~ubjeet: Separation Agreement dca;ft




          Qear Kristin,



          Please find att~ch.ed. a proposed.draft Settlerrient.Agteement:be. tw~en:.Lu.koil;Pan Americas, LLC (LI'A) and
          you that.~efiects the.~umi~ers t.prgposed. to you in the attached spreacisheef e-mailed to ynu last .
          iNednesday: WhiPe. we q~lieve thafi-we Have credib.i~ support for: the position that you are, in fact, an exempt
          employee under.New York:State.i'aborlotys., we are proposing fihis.se#t(errment:in -the interests of:progressing. a
          reasonable:and expedietat solution for bokt sides.

          ~1Ve will not be able-.to ~nfertain yqur proposed .payment of 475 overtime hours wifhout back up and an
          explanation of how you: determined this:figure.

          Thank you foryci:ur service to LPA.

                                                                             Ri.AINTlfF'S
                                                                            EXHIBIT NO
l of 3                                                                      F R IDENTIFlCATION                  P O~r~~/2.015 1:06.P1
                                                                                p+' z4~ Lo t ~
                                                                          a DATE:       iiPTR: ~y"S
                     Case 1:16-cv-08533-PAE Document 103-6 Filed 05/15/20 Page 2 of 2


    Gmail -Separation Agreement                                                     https://tnail.google.cool/snail/u/0/?ui=2R,ik=f14218da06&view—fit&c


                   Besf regards

                   Simon




                   1"his mes."sage end :~ny.~~tachments (the "message") are intended solely for the addressees and are
                                                                                                                                 confide~itial.
                   if you receive this-rimessage in er~or;please delete it and: imm~d"lately: notify the sender:.Any use
                                                                                                                            hoF ira:accgrd
                   with its purpose,: any.disse.mination or~ciisclosure; eiflier whole ar partial,is prohibited exeept:formal appro~~l.
                  Tfae Internef cannot guarantee the integ~iiyof tti'is message. LITASGO   ,..
                                                                                                  SA (and for its subsidiacies.andlor ifs-
                  affi.(iates.). shall.(wilO _not:the[efore be liable for the message if modified:
                  ~~,.       _ ..                               _
         ~,        2 attact~.cnents'
                         2015=U2-02_LPA ~ KB ;S~ttil~irtent i4gmt.(~.PA_):docx
                        .32K
                    20'15=U1;28 LPA-pro'pose'd KB UT Cal.eala~ion (SF):xlsx
                 '~ 12K. .. .


               .k Benz <kristin~benzi~ger@grriail:com5                                        Sit, Feb:7, 241.5 at 11,31.l~M
               ~o: ~'~NN~R Siman <SF~NNER@.lukall'.us;com>
                Cc: OHR Clara <COHR@lukofl-us.eom?, DI~HL J.ennif~r <JDIEML@lukoil~ws;com>, AKIN~HIN-..
                                                                                                      A Irin.a
               <IAKINSHINA@htascq ch? ;

                 Clear ~i i ri `                 t


                 I amr currently seeking ap~rpprfate `council-and will need more than 5 busihess days tarespoiad l propose
                                                                                                                           a new-
                 response deadline of 2125115 Please let me know if that would !fie ~ccsptable to :yo.u. .



                Best r~g~rds; ..                       H
                ftr'tstir




                (.C3Uoted:t~xt hidden]; ,


              ~~NNER Simon ~S~ENNER@Iukoit-us.com>                                              SaT, F.eb 7, 2015s_at 8:22 ~~,rj
              To: k Benz ~kristin;benz~nger@grriaii:com>
              Ce OHR Clara.<~O~i.R~itikoil us:eom>, DIsEHL Jennifer <JDIENL:@luk4il-us.com>, AKINSNINA
                                                                                                          it na
              <(A.KINShiI NA@I~t~sco:ei~:

               Dear Kristin,.
               That.is fine: Give m'e a call if you would -:like to disewss.
               Rgds
               Simon



2 of 3
                                                                                                                               P O~~/~~3~2015. 1:06.PI'
